Citation Nr: 0119963	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right hand.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
nosebleeds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying claims to 
reopen for entitlement to service connection for residuals of 
a fracture of the right hand, a sinus disorder, and 
nosebleeds.  A notice of disagreement was received by the RO 
in April 2000 and the appeal was perfected in June 2000.  
Attached to the substantive appeal was a request for an RO 
hearing, and such a proceeding was thereafter scheduled to 
occur in September 2000, but prior to its occurrence, the 
veteran withdrew his request for a hearing and requested that 
his appeal be forwarded to the Board for review.  

The veteran was advised by the RO in correspondence, dated in 
November 2000, that his appeal was being certified to the 
Board for disposition and that his file was being transferred 
to the Board in Washington, DC, for review.  Additional 
evidence was thereafter submitted directly to the Board in 
December 2000, albeit without a waiver of initial 
consideration by the RO.  Pursuant to Chairman's Memorandum 
01-01-10, the Board then attempted to obtain a waiver from 
the veteran's representative, which was received by the Board 
in July 2001.


FINDINGS OF FACT

1.  The veteran's entitlement to service connection for 
sinusitis and for a fracture of the right hand was denied by 
the Board in a decision entered in July 1993; no appeal of 
such decision to the United States Court of Appeals for 
Veterans Claims was thereafter initiated.

2.  The veteran's entitlement to service connection for 
nosebleeds was denied most recently by the RO in May 1995, 
and following notice to the veteran of the denial later in 
the same month, no timely appeal of the May 1995 denial was 
entered.

3.  A claim to reopen for entitlement to service connection 
for residuals of a fracture of the right hand, a sinus 
disorder, and nosebleeds was submitted to the RO in July 
1999.

4.  The evidence added to the record since entry of the 
Board's decision in July 1993, denying service connection for 
residuals of a fracture of the right hand and a sinus 
disorder, and the RO's determination in May 1995, denying 
service connection for nosebleeds, does not bears directly 
and substantially upon the specific matter under 
consideration, is duplicative or cumulative of previously 
submitted materials, and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to decide fairly the merits of 
the claims to reopen.


CONCLUSIONS OF LAW

1.  The Board's decision in July 1993, denying service 
connection for residuals of a fracture of the right hand and 
a sinus disorder, and the RO's determination in May 1995, 
denying service connection for nosebleeds, are final.  
38 U.S.C.A. § 7103, 7104, 7105(a), (b), (c) (West 1991 and 
Supp. 2001).

2.  Since entry of the Board's decision in July 1993, denying 
service connection for residuals of a fracture of the right 
hand and a sinus disorder, and the RO's determination in May 
1995, denying service connection for nosebleeds, new and 
material evidence to reopen the previously denied claims has 
not been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By its decision, dated July 22, 1993, the Board, in pertinent 
part, considered the issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for sinusitis (claimed as nosebleeds), whether new 
and material evidence has been submitted to reopen a claim 
for service connection for residuals of a fracture of the 
right index finger, and entitlement to service connection for 
residuals of a fracture of the right middle finger, denying 
each.  The bases for the denials were that new and material 
evidence had not been presented to reopen previously denied 
claims for sinusitis and residuals of a fracture of the right 
index finger, and that, because, residuals of a fracture of 
the right middle finger were not then objectively 
demonstrated, such claim was not well grounded.  No appeal of 
the Board's July 1993 decision to the United States Court of 
Appeals for Veterans Claims (Court) was thereafter initiated, 
and, as such, the decision of the Board in July 1993 was 
rendered final.  38 U.S.C.A. §§ 7103, 7104.  

The RO by its rating decision of May 17, 1995, denied 
entitlement of the veteran to service connection for 
nosebleeds, noting that service connection had previously 
been denied for such disorder.  The evidence considered was 
found to be negative for in-service treatment or findings 
and, as such, a well-grounded claim was not determined to 
have been submitted at that time warranting reconsideration.  
Notice of the denial was furnished by the RO to the veteran 
in correspondence, dated later in May 1995, and an appeal of 
the May 1995 denial was not thereafter initiated.  
Accordingly, the May 1995 denial of service connection for 
nosebleeds became final.  38 U.S.C.A. § 7105.

The veteran now seeks to reopen his previously denied claims 
of entitlement to service connection for residuals of a 
fracture of the right hand, a sinus disorder, and nosebleeds 
with the presentation of new and material evidence.  Such 
claims to reopen were submitted to the RO in a VA Form 21-
4138, Statement in Support of Claim, received by the RO in 
July 1999.  Consequently, the question presented as to each 
such claim is whether that evidence submitted since entry of 
the most recent final denials is new and material.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminated the concept of a well-grounded claim, thereby 
further changing the Elkins standard.  It also redefined and 
expanded the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the veteran has been duly notified by prior 
actions of the RO undertaken in connection with its 
development of the claims to reopen herein at issue of the 
requirements for reopening of previously denied claims.  In 
this regard, pertinent information was furnished to the 
veteran in a copy of the rating decision of October 1999 
provided to him, as well as the RO's correspondence of 
October 5, 1999, and the statement of the case of May 17, 
2000.  Based on the foregoing, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed, and it is noted that VA has a duty under 
the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claims, but in this instance he 
has not referenced any missing or other evidence that might 
aid him or may otherwise affect the outcome of this appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
questions presented as to the newness and materiality of the 
evidence presented to reopen the previously denied claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

A.  Residuals of a Fracture of the Right Hand

On appeal, the veteran alleges that, in 1974, while in 
service, he fractured the index and middle fingers of his 
right hand and injured the right thumb in attempting to break 
up a fight.  He also asserts that a post-service mishap 
occurring in February 1986 entailed only an injury of the 
right little finger when attempting to work on a motor and 
transmission.  During the course of treatment in February 
1986, an X-ray was noted to identify an old crush fracture of 
the right middle finger.

Evidence on file at the time of entry of the Board's decision 
in July 1993 consisted, in pertinent part, of service medical 
records, evaluation and treatment records compiled by VA and 
non-VA medical professionals, a transcript of testimony 
offered by the veteran at an RO hearing in February 1991, and 
an April 1991 statement from a fellow serviceman.

The evidence submitted since entry of the July 1993 decision 
includes duplicate copies of service medical records compiled 
from 1972 to 1974, with one previously unavailable service 
medical record, dated October 4, 1972, regarding treatment 
for stomach complaints.  A duplicate copy of a report of VA 
hospitalization in December 1988 for treatment of unrelated 
disability is also among the evidence offered following entry 
of the Board's July 1993 decision.  Also presented are 
records compiled by W. L. McDow, M.D., from 1956 to 1983, as 
well as records from a period of hospitalization at Richland 
Memorial Hospital in February 1986 for treatment of a partial 
amputation of the right little finger, with a crush fracture 
of the middle phalanx and soft tissue injury.  In addition, 
multiple evaluation and treatment records from VA and non-VA 
medical professionals are submitted.

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include service medical records and the 
report of a VA hospitalization in December 1988.  The 
remaining evidence, while not previously of record, is 
cumulative of previously submitted materials and/or does not 
bear directly or substantially on the question of the service 
incurrence or aggravation of the veteran's claimed fracture 
of the right hand.  Such evidence does not contain data or 
opinion from a medical professional indicating that the 
veteran currently has residuals of an in-service fracture of 
the right hand or that any such disorder originated in 
service or underwent an increase in severity in service, such 
as might constitute aggravation of a pre-existing disorder.  
The veteran incorrectly asserts that February 1986 X-rays, 
taken at the time of an injury to the right little finger, 
identified a prior fracture of the right middle finger.  
Rather, such X-ray disclosed only a middle phalanx crush 
fracture involving the right little finger.  On the basis of 
the foregoing, the evidence submitted since entry of the 
Board's decision in July 1993 cannot reasonably be held to be 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156; 
Hodge, supra.  

While the veteran himself alleges that he suffered fractures 
of the fingers of the right hand in service, such allegation 
is not "new" in the sense that he previously had alleged 
that he sustained such fractures.  He offers no other 
corroborative evidence of an in-service fracture involving 
the right hand or the existence of chronic residuals of same.  
Inasmuch as there is no showing of any medical background or 
expertise on the part of the veteran, he is not competent to 
render an opinion regarding medical questions such as 
causation or diagnosis of a disease, and his statements on 
such matters are not material evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

On the basis of the foregoing, new and material evidence has 
not been presented with which to reopen the veteran's 
previously denied claim of entitlement to service connection 
for residuals of a fracture of the right hand per 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a).  As a result, no grounds to 
extend the Board's consideration of these matters beyond the 
first step of the process enumerated above, see Winters, 
Elkins, Hodge, supra, are shown.

B.  Sinus Disorder

Evidence on file at the time of the most recent denial of 
entitlement to service connection for sinusitis, as entered 
by the Board in July 1993, consisted of service medical 
records showing no complaints or findings regarding a sinus 
disorder.  Also then on file were evaluation and treatment 
records from VA and non-VA sources identifying an initial 
diagnosis of sinusitis during a period of private 
hospitalization in August 1984, at which time a history of 
sinusitis was set forth.  As well, on the occasion of a VA 
medical examination in May 1985, a multi-year history of 
sinus problems was recorded, although no clinical findings 
thereof were presented.  X-rays at that time demonstrated 
evidence of mild clouding of the frontal and ethmoidal 
sinuses, suggestive of mild chronic sinusitis.  A diagnosis 
of frontal and ethmoid sinusitis was offered.  In a July 1989 
VA outpatient treatment note, an assessment of questionable 
sinusitis/bronchitis was set forth.  An X-ray of the 
paranasal sinuses at that time was interpreted to be normal.  
Also submitted was a transcript of an RO hearing in February 
1991.

Evidence added to the record since entry of the Board's 
decision in July 1993 consists of duplicate copies of service 
medical records, with one additional in-service progress 
note, dated October 4, 1972, pertaining to an unrelated 
disorder.  A duplicate copy of a VA hospitalization for 
treatment of unrelated disability in December 1988 is also 
submitted.  A variety of evaluation and treatment records 
compiled by VA and non-VA medical professionals are also 
presented, none of which reflects complaints, findings, or 
diagnoses of a sinus disorder.  

That evidence which simply duplicates evidence that was 
previously of record at the time of entry of the Board's 
decision in July 1993 is not "new."  With respect to the 
remaining evidence submitted, such fails to identify the 
presence of a sinus disorder of the veteran at any point in 
time prior to, during, or after his period of service from 
September 1972 to September 1974.  Moreover, those materials 
likewise fail to disclose any link between the veteran's 
claimed sinus disorder and his period of military service or 
any event thereof, in the absence of any showing of medical 
evaluation or treatment having been sought or received for a 
sinus disorder or any opinion from a medical professional to 
the effect that the veteran has a sinus disorder that 
originated during service or was aggravated thereby.

On the basis of the foregoing, it cannot be concluded that 
the evidence added to the record since July 1993 bears 
directly and substantially upon the specific matter under 
consideration and/or by itself or in combination with 
evidence previously of record is so significant that it must 
be considered in order to decide fairly the merits of the 
claim to reopen for service connection for a sinus disorder.  
As new and material evidence has not been submitted to reopen 
the claim, the Board's decision of July 1993, denying 
entitlement to service connection for a sinus disorder, 
remains final.  38 U.S.C.A. §§ 7103, 7104.

C.  Nosebleeds

Of the evidence contained in the record prior to entry of the 
most recent, final denial of entitlement to service 
connection for nosebleeds by the RO in May 1995, service 
medical records showed treatment therefor in October 1972 and 
March 1973, but were otherwise negative for pertinent 
complaints or findings.  Also then of record were numerous 
records of evaluation and treatment compiled by VA and non-VA 
sources, with the veteran noting a history of nosebleeds in a 
report of a VA medical examination in May 1985, and a two-
week history of nosebleeds on an outpatient visit to a VA 
medical facility in April 1995.  Complaints or findings as to 
nosebleeds were not otherwise documented in the remaining 
items of medical evidence.  As well, there was also on file 
at that time a transcript of an RO hearing in February 1991, 
at which the veteran testified that he did not suffer from 
nosebleeds prior to service, but rather his nosebleeds had 
their onset during his sixth week of basic training and 
continued thereafter.

The evidence submitted since entry of the RO's determination 
in May 1995, denying the veteran's claim to reopen for 
entitlement to service connection for nosebleeds, consists of 
service medical records, all of which duplicate previously 
submitted evidence, with the exception of a progress note 
compiled October 4, 1972, having no bearing on the question 
of the service incurrence or aggravation of nosebleeds.  A 
duplicate copy of an April 1995 note recorded at the time of 
an outpatient visit to a VA medical facility for treatment of 
a nosebleed is also presented.  Also on file are records 
regarding private medical care received by the veteran from 
1956 to 1983, including one entry, dated in January 1975, 
containing a notation of "nosebleed;" records of treatment 
compiled at private and VA facilities in April 1998 for 
treatment of anterior epistaxis; and a variety of treatment 
records from VA and non-VA sources from 1996 to 1999 
containing no complaints or findings regarding nosebleeds.  

That evidence submitted by the veteran in connection with his 
claim to reopen for service connection for nosebleeds must be 
presumed as true, solely for purposes of determining whether 
new and material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  That evidence which is not 
duplicative of previously submitted materials, however, fails 
to identify that the nosebleeds identified as occurring in 
January 1975 and April 1998 were in any way related to in-
service nosebleeds or otherwise the result of the veteran's 
military service or any event thereof.  Importantly, a 
disability manifested by nosebleeds has not been identified 
in the medical evidence submitted in connection with this 
appeal.  In summary, that evidence submitted since entry of 
the May 1995 decision which bears directly and substantially 
upon the specific matter under consideration, is duplicative 
or cumulative of previously submitted materials, and/or by 
itself or in combination with evidence previously of record 
is not so significant that it must be considered in order to 
decide fairly the merits of the claim to reopen for service 
connection for nosebleeds.  As such, it cannot be concluded 
that such evidence is both new and material under 38 C.F.R. 
§ 3.156(a), and, therefore, the previously denied claim for 
service connection for nosebleeds cannot be reopened. 


ORDER

New and material evidence has not been presented to reopen 
the veteran's previously denied claims of entitlement to 
service connection for residuals of a fracture of the right 
hand, a sinus disorder, and nosebleeds.  The appeal is denied 
in its entirety.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



Error! Not a valid link.


